Title: To Thomas Jefferson from Thomas Lehré, 1 December 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Columbia Decr. 1st. 1808—
                  
                  Since writing the within, a Caucas was held last evening in the Senate Chamber, at which, near the whole of both Branches of our Legislature were present.—It was resolved unanimously, that we could support Mr. James Maddison, as President of the United States.—Mr: George Clinton was warmly approved for the Office of Vice President, solely upon  as stated to the Caucas, that he had , great hostility towards your Administration, more particularly as related to the Embargo, It was with great difficulty, that the opposition party could be prevailed upon to support him; however, after some very animated debates, It was resolved, though not unanimously, that we would also support him as Vice President of the United States.—A Committee was then appointed to receive the names of firm, & decided Republicans as Candidates for Electors, and to Report, to another Caucas to be held this evening for the purpose, of selecting from the number, 10 Persons as Electors—It was also agreed, that before the said Electors are chosen, a Committee is to wait upon them, to get them to pledge themselves in the Most solimn manner, that if elected, they will Vote for James Maddison as President, & George Clinton as Vice President, of the United States, otherwise to elect others that will pledge themselves to Vote as above Stated.—Our Election for Electors comes on, on Tuesday next, and the day after, the Electors Elect the President & Vice President, of the United States.—I have not the Smallest doubt in my mind, from the very great firmness displayed last night at the Caucas, but that Mr. Maddison  a very large Majority, get every Vote of this State for P. of the United States.—In conformity to a recommendation of the Legislature at their last June Session; nearly every Member of both Branches of our Legislature appeared Clad in  an entire Suit of Domestic Manufactory.— Before we adjourn, we shall as a debt of gratitude due you for the many blessings under Divine providence, we have enjoyed under your mild and benevolent Administration, pass sundry resolutions; returning you our Sincere thanks, and to declare to the World our determination to support the measures you have adopted. I remain with the highest consideration—
                  Your Obed: & Humble Sert.
                  
                     Tho: Lehré 
                     
                  
               